Exhibit 10.56

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of the date
set forth on Schedule I hereto (the “Grant Date”), by and between the issuer
identified in Schedule I hereto (the “Company”), and the recipient (the
“Grantee”) of an Award of Restricted Shares granted by the Plan Administrator
(as defined in Schedule I hereto) as set forth in this Agreement. 

 

The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan.  Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan. 

 

Pursuant to the Plan, the Plan Administrator has determined that it would be in
the interest of the Company and its stockholders to award shares of common stock
to the Grantee, subject to the conditions and restrictions set forth herein and
in the Plan, in order to provide the Grantee with additional remuneration for
services rendered, to encourage the Grantee to remain in the service or employ
of the Company or its Subsidiaries and to increase the Grantee’s personal
interest in the continued success and progress of the Company.

 

The Company and the Grantee therefore agree as follows:

 

1. Definitions.  The following terms, when used in this Agreement, have the
following meanings:

“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.

“Common Stock” has the meaning specified in Section 2.

“Company” has the meaning specified in the preamble to this Agreement.

“Grant Date” has the meaning specified in the preamble to this Agreement.

“Grantee” has the meaning specified in the preamble to this Agreement.

“Plan” has the meaning specified in Schedule I hereto.

“Plan Administrator” has the meaning specified in the preamble to this
Agreement.

“Restricted Shares” has the meaning specified in Section 2.

“Retained Distributions” has the meaning specified in Section 4.

“Section 409(A)” has the meaning specified in Section 23.





--------------------------------------------------------------------------------

 



“Unvested Fractional Restricted Share” has the meaning specified in Section 5.

“Vesting Date” has the meaning specified in Section 5.

“Vesting Percentage” has the meaning specified in Section 5.

2. Award.  Pursuant to the terms of the Plan and in consideration of the
covenants and promises of the Grantee herein contained, the Company hereby
awards to the Grantee as of the Grant Date the number and type of shares of
Common Stock authorized by the Plan Administrator and set forth in the notice of
online grant delivered to the Grantee pursuant to the Company’s online grant and
administration program, subject to the conditions and restrictions set forth in
this Agreement and in the Plan (the “Restricted Shares”).

3. Issuance of Restricted Shares at Beginning of the Restriction Period.  Upon
issuance of the Restricted Shares, such Restricted Shares will be registered in
a book entry account in the name of the Grantee. During the Restriction Period,
any statement of ownership representing the Restricted Shares that may be issued
during the Restriction Period, and any securities constituting Retained
Distributions will bear a restrictive legend to the effect that ownership of the
Restricted Shares (and such Retained Distributions), and the enjoyment of all
rights appurtenant thereto, are subject to the restrictions, terms and
conditions provided in the Plan and this Agreement.

4. Restrictions.  The Restricted Shares will constitute issued and outstanding
shares of Common Stock for all corporate purposes. The Grantee will have the
right to vote such Restricted Shares, to receive and retain such dividends and
distributions paid or distributed on such Restricted Shares as the Plan
Administrator may in its sole discretion designate and to exercise all other
rights, powers and privileges of a holder of Common Stock with respect to such
Restricted Shares, except that (a) the Grantee will not be entitled to delivery
of the Restricted Shares until the Restriction Period shall have expired and
unless all other vesting requirements with respect thereto shall have been
fulfilled or waived, (b) the Company or its designee will retain custody of the
Restricted Shares during the Restriction Period as provided in Section 8.2 of
the Plan, (c) other than such dividends and distributions as the Plan
Administrator may in its sole discretion designate, the Company or its designee
will retain custody of all distributions (“Retained Distributions”) made or
declared with respect to the Restricted Shares (and such Retained Distributions
will be subject to the same restrictions, terms and vesting and other conditions
as are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions shall have
been made, paid or declared shall have become vested, and such Retained
Distributions will not bear interest or be segregated in a separate account, (d)
except as provided in Section 11, the Grantee may not sell, assign, transfer,
pledge, exchange, encumber or dispose of the Restricted Shares or any Retained
Distributions or the Grantee’s interest in any of them during the Restriction
Period and (e) a breach of any restrictions, terms or conditions provided in the
Plan or established by the Plan Administrator with respect to any Restricted
Shares or Retained Distributions will cause a forfeiture of such Restricted
Shares and any Retained Distributions with respect thereto.

5. Vesting and Forfeiture of Restricted Shares.  Subject to earlier vesting in
accordance with Section 6, the Grantee will become vested as to that number of
each type of

2

 

--------------------------------------------------------------------------------

 



Restricted Shares (if any) subject to this Agreement that is equal to the
fraction or percentage set forth on Schedule I hereto (the “Vesting Percentage”)
of the total number of such type of Restricted Shares that are subject to this
Agreement (in each case, rounded down to the nearest whole number of such type
of Restricted Shares) on each of the dates indicated on Schedule I hereto (each
such date, together with any other date on which Restricted Shares vest pursuant
to this Agreement, a “Vesting Date”).  If rounding pursuant to the preceding
sentence prevents any portion of a Restricted Share from becoming vested on a
particular Vesting Date (any such portion, an “Unvested Fractional Restricted
Share”), one additional Restricted Share of such type of Restricted Share will
become vested on the earliest succeeding Vesting Date on which the cumulative
fractional amount of all Unvested Fractional Restricted Shares of such type of
Restricted Share (including any Unvested Fractional Restricted Share created on
such succeeding Vesting Date) equals or exceeds one whole Restricted Share, with
any excess treated as an Unvested Fractional Restricted Share thereafter subject
to the application of this sentence and the following sentence. Any Unvested
Fractional Restricted Share comprising part of a whole Restricted Share that
vests pursuant to the preceding sentence will thereafter cease to be an Unvested
Fractional Restricted Share. Notwithstanding the foregoing, (a) the Grantee will
not vest, pursuant to this Section 5, in Restricted Shares as to which the
Grantee would otherwise vest as of a given date if the Grantee has not been
continuously employed by the Company or its Subsidiaries from the date of this
Agreement through such date, or, if the Grantee is a non-employee director, the
Grantee has not been continuously providing services as a non-employee director
through such date (the vesting or forfeiture of such shares to be governed
instead by the provisions of Section 6), and (b) in the event that any date on
which vesting would otherwise occur is a Saturday, Sunday or a holiday, such
vesting will instead occur on the business day next following such date.  Unless
otherwise determined by the Plan Administrator in its sole discretion, Retained
Distributions will be subject to the same vesting and forfeiture conditions that
are applicable to the Restricted Shares to which such Retained Distributions
relate.

6. Early Termination or Vesting.  Unless otherwise determined by the Plan
Administrator in its sole discretion:

(a) If the Grantee’s employment with the Company or a Subsidiary terminates or,
if the Grantee is a non-employee director of the Company, if the Grantee’s
service to the Company as such terminates, in each case for any reason other
than death or Disability or a termination by the Company or such Subsidiary
without Cause,  then the Award, to the extent not theretofore vested, will be
forfeited immediately;

(b) If the Grantee dies while employed by the Company or a Subsidiary or while
serving as a non-employee director of the Company, as applicable, then the
Award, to the extent not theretofore vested, will immediately become fully
vested;

(c) If the Grantee’s employment with the Company or a Subsidiary or service as a
non-employee director, as applicable, terminates by reason of Disability, then
the Award, to the extent not theretofore vested, will immediately become fully
vested; and

(d) If the Grantee’s employment with the Company or a Subsidiary is terminated
by the Company or such Subsidiary without Cause, or, if the Grantee is a
non-employee director of the Company, if the Grantee’s service to the Company as
such is terminated by

3

 

--------------------------------------------------------------------------------

 



the Company or such Subsidiary without Cause, then the Award, to the extent not
theretofore vested, will be forfeited immediately, except to the extent, if any,
otherwise specified on Schedule I hereto.

 

Unless the Plan Administrator otherwise determines, a change of the Grantee’s
employment from the Company to a Subsidiary or from a Subsidiary to the Company
or another Subsidiary will not be considered a termination of the Grantee’s
employment for purposes of this Agreement if such change of employment is made
at the request or with the express consent of the Company.  Unless the Plan
Administrator otherwise determines, however, any such change of employment that
is not made at the request or with the express consent of the Company will be a
termination of the Grantee’s employment within the meaning of this Agreement. 

7. Completion of the Restriction Period.  On the Vesting Date with respect to
each award of Restricted Shares, and the satisfaction of any other applicable
restrictions, terms and conditions (a) all or the applicable portion of such
Restricted Shares will become vested and (b) any Retained Distributions with
respect to such Restricted Shares will become vested to the extent that the
Restricted Shares related thereto shall have become vested, all in accordance
with the terms of this Agreement.  Any such Restricted Shares and Retained
Distributions that shall not become vested will be forfeited to the Company, and
the Grantee will not thereafter have any rights (including dividend and voting
rights) with respect to such Restricted Shares or any Retained Distributions
that are so forfeited. 

8. Adjustments; Early Vesting in Certain Events.

(a) The Restricted Shares will be subject to adjustment (including, without
limitation, as to the number of Restricted Shares) in such manner as the Plan
Administrator, in its sole discretion, deems equitable and appropriate in
connection with the occurrence of any of the events described in Section 4.2 of
the Plan following the Grant Date.

(b) In the event of any Approved Transaction, Board Change or Control Purchase
following the Grant Date, the restrictions in Sections 3 and 4 may lapse in
accordance with Section 10.1(b) of the Plan. 

9. Mandatory Withholding for Taxes.  The Grantee acknowledges and agrees that,
upon the expiration of the Restriction Period, the Company will deduct from the
shares of applicable Common Stock otherwise deliverable to the Grantee (or the
Grantee’s beneficiary, if applicable) that number of shares of such Common Stock
(valued at the Fair Market Value on the applicable Vesting Date) that is equal
to the amount, as determined by the Company, of all federal, state or other
governmental taxes required to be withheld by the Company or any Subsidiary of
the Company with respect to the vesting of Restricted Shares and any related
Retained Distributions, unless other provisions to pay such withholding
requirements have been made to the satisfaction of the Company.  Upon the
payment of any cash dividends with respect to Restricted Shares during the
Restriction Period, the amount of such dividends will be reduced to the extent
necessary to satisfy any withholding tax requirements applicable thereto prior
to payment to the Grantee. 

4

 

--------------------------------------------------------------------------------

 



10. Delivery by the Company.  As soon as practicable after the vesting of
Restricted Shares pursuant to Sections 5, 6 or 8, but no later than 30 days
after such vesting occurs, and subject to the withholding referred to in Section
9, the Company will (a) cause to be removed from the Restricted Shares that have
vested the restriction described in Section 3 or cause to be issued and
delivered to the Grantee (in certificate or electronic form) shares of Common
Stock equal to the number of Restricted Shares that have vested, and (b) shall
cause to be delivered to the Grantee any Retained Distributions with respect to
such vested shares.  If delivery of certificates is by mail, delivery of shares
of Common Stock will be deemed effected for all purposes when a stock transfer
agent of the Company has deposited the certificates in the United States mail,
addressed to the Grantee.

11. Nontransferability of Restricted Shares Before Vesting.  Restricted Shares
that have not vested are not transferable (either voluntarily or involuntarily),
before or after the Grantee’s death, except as follows: (a) during the Grantee’s
lifetime, pursuant to a domestic relations order, issued by a court of competent
jurisdiction, that is not contrary to the terms and conditions of the Plan or
this Agreement, and in a form acceptable to the Committee; or (b) after the
Grantee’s death, by will or pursuant to the applicable laws of descent and
distribution, as may be the case.  Any person to whom Restricted Shares are
transferred in accordance with the provisions of the preceding sentence shall
take such Restricted Shares subject to all of the terms and conditions of the
Plan and this Agreement, including that the vesting and termination provisions
of this Agreement will continue to be applied with respect to the
Grantee.  Certificates representing Restricted Shares that have vested may be
delivered (or, in the case of book entry registration, registered) only to the
Grantee (or during the Grantee’s lifetime, to the Grantee’s court appointed
legal representative) or to a person to whom the Restricted Shares have been
transferred in accordance with this Section.

12. Company’s Rights.  The existence of this Agreement will not affect in any
way the right or power of the Company or its stockholders to accomplish any
corporate act, including without limitation, the acts referred to in Section
10.15 or Section 10.16 of the Plan, as applicable.

13. Restrictions Imposed by Law.  Without limiting the generality of Section
10.7 or Section 10.8 of the Plan, as applicable, the Grantee will not require
the Company to deliver any Restricted Shares and the Company will not be
obligated to deliver any Restricted Shares if counsel to the Company determines
that such exercise, delivery or payment would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which shares of Common Stock are listed or quoted.  The Company will in no event
be obligated to take any affirmative action in order to cause the delivery of
any Restricted Shares to comply with any such law, rule, regulation or
agreement.

14. Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the address specified for the
Company in Schedule I hereto.  Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail, postage prepaid, to the

5

 

--------------------------------------------------------------------------------

 



Grantee’s address as listed in the records of the Company or any Subsidiary of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.

15. Amendment.  Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Plan
Administrator as contemplated by Section 10.6(b) or Section 10.7(b) of the Plan,
as applicable.  Without limiting the generality of the foregoing, without the
consent of the Grantee:

(a) this Agreement may be amended or supplemented from time to time as approved
by the Plan Administrator (i) to cure any ambiguity or to correct or supplement
any provision herein that may be defective or inconsistent with any other
provision herein, (ii) to add to the covenants and agreements of the Company for
the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby or (iii) to make such other changes as the Company,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

(b) subject to any required action by the Board of Directors or the stockholders
of the Company, the Award evidenced by this Agreement may be canceled by the
Plan Administrator and a new Award made in substitution therefor, provided that
the Award so substituted will satisfy all of the requirements of the Plan as of
the date such new Award is made and no such action will adversely affect the
Restricted Shares to the extent then vested.

16. Grantee Employment or Status as a Director.  Nothing contained in this
Agreement, and no action of the Company or the Plan Administrator with respect
hereto, will confer or be construed to confer on the Grantee any right to
continue in the employ of the Company or any Subsidiary or to continue as a
non-employee director of the Company, or interfere in any way with the right of
the Company or any employing Subsidiary (or the Company’s stockholders in the
case of a non-employee director) to terminate the Grantee’s employment or
service, as applicable, at any time, with or without Cause, subject to the
provisions of any employment agreement between the Grantee and the Company or
any Subsidiary.

17. Nonalienation of Benefits.  Except as provided in Section 11 and prior to
the vesting of any Restricted Share, (a) no right or benefit under this
Agreement will be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge the same will be void, and (b) no right or benefit
hereunder will in any manner be subjected to or liable for the debts, contracts,
liabilities or torts of the Grantee or other person entitled to such benefits.

18. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.  Each party
irrevocably submits to the

6

 

--------------------------------------------------------------------------------

 



general jurisdiction of the state and federal courts located in the State of
Colorado in any action to interpret or enforce this Agreement and irrevocably
waives any objection to jurisdiction that such party may have based on
inconvenience of forum.

19. Construction.  References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise.  The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense.    All decisions of the Plan
Administrator upon questions regarding the Plan or this Agreement will be
conclusive.  Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control.  The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

20. Rules by Plan Administrator.  The rights of the Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Plan Administrator may adopt from time to time.

21. Entire Agreement.  This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof.  The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Restricted Shares and replaces and makes null and
void any prior agreements between the Grantee and the Company regarding the
Restricted Shares.  Subject to the restrictions set forth in Sections 11 and 17,
this Agreement will be binding upon and inure to the benefit of the parties and
their respective heirs, successors and assigns. 

22. Grantee Acknowledgment.  The Grantee will signify acceptance of the terms
and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.

23. Code Section 409A Compliance.  To the extent that Section 409A of the Code
or the related regulations and Treasury pronouncements (“Section 409A”) is
applicable to the Grantee in connection with the Award, if any provision of this
Agreement would result in the imposition of an excise tax under Section 409A,
that provision will be reformed to avoid imposition of the excise tax and no
action taken to comply with Section 409A shall be deemed to impair a benefit
under this Agreement.

*****



7

 

--------------------------------------------------------------------------------

 

 

Schedule I

to Liberty Media Corporation

Restricted Stock Award Agreement

[KRA][KDR]_________

 

 

 

 

Grant Date:

__________ __, 201_

Issuer/Company:

Liberty Media Corporation, a Delaware corporation

Plan:

Liberty Media Corporation ______________ Incentive Plan

Plan Administrator:

[The Compensation Committee of the Board of Directors of the Company appointed
by the Board of Directors of the Company pursuant to Section 3.1 of the Plan to
administer the Plan] [The Board of Directors of the Company]

Common Stock:

Series C Common Stock

Vesting Percentage:

________%

Vesting Dates:

_____________________________________

 

--------------------------------------------------------------------------------

 

 

Additional Vesting Terms:

[INCLUDE ONLY IN STANDARD RSA FOR LMC EMPLOYEES.  DO NOT INCLUDE IN LMC
MULTI-YEAR RSA, LMC NEW EMPLOYEE LONG-TERM RSA OR IN RSA FOR LMC NON-EMPLOYEE
DIRECTORS.]

 

If the Grantee’s employment with the Company or a Subsidiary is terminated by
the Company or such Subsidiary without Cause, then any unvested Restricted
Shares that otherwise would have vested during the remainder of the calendar
year in which the Grantee’s employment with the Company or a Subsidiary is
terminated will become vested on the date of the Grantee’s termination of
employment.

 

[INCLUDE ONLY IN LMC NEW EMPLOYEE LONG-TERM RSA.] 

 

If the Grantee’s employment with the Company or a Subsidiary is terminated by
the Company or such Subsidiary without Cause after the second anniversary of the
Grant Date, then the Award, to the extent not theretofore vested, will become
fully vested upon the Grantee’s execution and delivery to the Company in
accordance with the notice requirements of this Agreement of a general release
agreement in a form satisfactory to the Company, provided that such release has
been so delivered and has become irrevocable in accordance with its terms not
later than 60 days following the date of the Grantee’s termination without
Cause.

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

[INCLUDE ONLY IN MULTI-YEAR RSA FOR LMC EMPLOYEES.] 

 

If the Grantee’s employment with the Company or a Subsidiary is terminated by
the Company or such Subsidiary without Cause prior to _________ [Insert final
Vesting Date], the number of each type of Restricted Shares subject to this
Agreement that shall become vested as of the date of such termination shall
equal the sum of (a) the number of such Restricted Shares that would have become
vested during the Forward Vesting Period had the Grantee remained in the employ
of the Company or a Subsidiary for the entire Forward Vesting Period plus (b)
the number of such Restricted Shares that is equal to the product (rounded down
to the nearest whole number) of (i) the total number of such Restricted Shares
subject to this Agreement minus (A) any such Restricted Shares that have already
become vested prior to the date of such termination and (B) any such Restricted
Shares that would have become vested during the Forward Vesting Period in clause
(a) above multiplied by (ii) a fraction, the numerator of which is the total
number of days elapsed during the period beginning on the Grant Date, and ending
on the date of termination, inclusive, and the denominator of which is the total
number of days during the period beginning on the Grant Date, and ending on
_____________ [Insert final Vesting Date], inclusive.

 

 

For purposes of determining the number of Restricted Shares that would have
become vested in clause (a) above, “Forward Vesting Period” shall mean the
period beginning on the date of termination and ending on the corresponding day
(or, if there is no corresponding day, on the last day) of (x) the ninth month
thereafter, if the Grantee is an Assistant Vice President or Vice President of
the Company or a Subsidiary on the date of termination of his or her employment
with the Company or a Subsidiary or (y) the twelfth month thereafter, if the
Grantee is a Senior Vice President or Executive Vice President of the Company or
a Subsidiary on the date of termination of his or her employment with the
Company or a Subsidiary.

3

 

--------------------------------------------------------------------------------

 

 

Additional Provisions Applicable to Grantees who hold the office of Vice
President or above as of the Grant Date:

[INCLUDE IN (1) STANDARD RSA FOR LMC EMPLOYEES, (2) MULTI-YEAR RSA FOR LMC
EMPLOYEES AND (3) LMC NEW EMPLOYEE LONG-TERM RSA.  DO NOT INCLUDE IN RSA FOR LMC
NON-EMPLOYEE DIRECTORS.]

 

 

Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Plan
Administrator, (A) such restatement is due to material noncompliance with any
financial reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Plan Administrator may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Plan Administrator, the extent to which the market value of Common Stock
during the Misstatement Period was affected by the error(s) giving rise to the
need for such restatement.  “Forfeitable Benefits” means (i) any and all cash
and/or shares of Common Stock received by the Grantee (A) upon the exercise
during the Misstatement Period of any SARs held by the Grantee or (B) upon the
payment during the Misstatement Period of any Cash Award or Performance Award
held by the Grantee, the value of which is determined in whole or in part with
reference to the value of Common Stock, and (ii) any proceeds received by the
Grantee from the sale, exchange, transfer or other disposition during the
Misstatement Period of any shares of Common Stock received by the Grantee upon
the exercise, vesting or payment during the Misstatement Period of any Award
held by the Grantee.  By way of clarification, “Forfeitable Benefits” will not
include any shares of Common Stock received upon vesting of any Restricted
Shares during the Misstatement Period that are not sold, exchanged, transferred
or otherwise disposed of during the Misstatement Period. “Misstatement Period”
means the 12-month period beginning on the date of the first public issuance or
the filing with the Securities and Exchange Commission, whichever occurs
earlier, of the financial statement requiring restatement.

 

4

 

--------------------------------------------------------------------------------

 

 

Qualifying Service:

[INCLUDE IN STANDARD AND MULTI-YEAR RSA AGREEMENTS FOR LMC EMPLOYEES, IN NEW
EMPLOYEE LONG-TERM RSA AND IN STANDARD RSA FOR LMC NON-EMPLOYEE DIRECTORS.]

 

Unless the Plan Administrator in its sole discretion determines otherwise in
connection with the commencement of employment or service to Liberty Interactive
Corporation or its Subsidiary, notwithstanding anything to the contrary in this
Agreement, Grantee’s employment or service with Liberty Interactive Corporation
or any entity that is a Subsidiary of Liberty Interactive Corporation at the
time of determination shall be deemed to be employment or service with the
Company for all purposes under the Awards granted pursuant to this Agreement.

 

Company Notice Address:

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn:  General Counsel

 

 

5

 

--------------------------------------------------------------------------------